DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.  The amendment to the specification filed on 06/22/2021 has been acknowledged by the examiner.
                                 
Preliminary amendment
3. The preliminary amendment filed on 06/22/2021 has been acknowledged by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. Claim(s) [21-22, 24-28, and 34-36] is/are rejected under 35 U.S.C. 102 (a1) as being anticipated  by  Antaki (US. 2017/0068119).

Re Claim [21], Antaki discloses  a method of presenting images to a user of a visual aid device (see fig. 8), comprising the steps of: capturing real-time video images of a scene with a camera of the visual aid device (see 62 fig. 8 and ¶¶0055 and 0069, The scene is acquired, [ when recording of the scene video as described in the text of ¶0069]); inputting at least one of the real-time video images into a first machine learning system of the visual aid device (see 65  fig. 8 and ¶ 0055 Image processing algorithms are performed (66) based on this scene determination, in combination with pre-stored settings and preferences (69) which were set for the current task (69)) [ by the virtue of performing image processing based on the scene activity, the claim language (method claim)  only requires analyzing  the image data to thereby modify the image, thus equated to processing (analyzing) and modifying image data by the processor (computer) as described in the text of ¶0055]); in the first machine learning system (during processing the input image data using the processing algorithms as discussed in paragraph 55), analyzing the at least one of the real-time video images to select a display state template that is appropriate for the scene (see step 68 fig. 8, for example, magnification, contrast or enhancement as described in step 68 and ¶0055, after analyzing using the algorithms); in a processor of the visual aid device (see 1 fig.1, Field-Programmable Gate Arrays, FPGAs), applying parameters that accompany the display state template to the real-time video images to produce modified images (see ¶ 0055, Image processing algorithms are performed (66) based on this scene determination, in combination with pre-stored settings and preferences (69) which were set for the current task (69). The current task may include a close-in reading, a far distance reading, gazing at an external electronic display, looking at another person, walking, driving or other desired task, [ the parameters being,  adjustable magnification, auto-focus (short and long range), contrast enhancement, artificial edge enhancement, background color substitution, anti-shake stabilization, eye-tracking and automatic image shifting as described in ¶008 and step 68 of fig. 8]); and presenting the modified images to the user on a display of the visual aid device (see ¶0055, finally, the modified image is displayed (67)).

Re Claim [22], Antaki further discloses, wherein applying parameters that accompany the display state template comprises adjusting a magnification of at least a portion of the real-time video images (see fig. m8 step 66, and ¶0041, the primary function of the device is to magnify the images of the scene facing the user (person wearing the device)).

Re Claim [24], Antaki further discloses, wherein the display state template comprises an intermediate display state template and wherein applying parameters that accompany the display state template further comprises applying moderate magnification to at least a portion of the real- time video images (see ¶ 0030, FIGS. 16A and 16B are diagrams illustrating magnification of a partial field of view in accordance with one embodiment of the present invention) .

Re Claim [25], Antaki further discloses, wherein the display state template comprises a close display state template and wherein applying parameters that accompany the display state template further comprises applying high magnification to at least a portion of the real-time video images (see ¶0060, region of magnification (111)).

Re Claim [26], Antaki further discloses, further comprising applying high magnification over most of the real-time video images ((see ¶0060, region of magnification (111) [ by the virtue of magnifying a selected region as desired]).

Re Claim [27], Antaki further discloses,, wherein the display state template comprises a central display state template and wherein applying parameters that accompany the display state template further comprises applying increased central magnification to the real-time video images (see  ¶0060 a new region of interest is computed (106) which is used to set various parameters in the processed image, including the auto-focus window, contrast enhancement and region of magnification (111)).

Re Claim [28], Antaki further discloses, further comprising tapering the central magnification to neutral at edges of the real-time video images (¶0121, Orientation of overall mechanical design to be vertically longer to minimize sideways encroachment, to maximize sideways peripheral vision) .


Re Claim [34], Antaki further discloses, wherein analyzing the at least one of the real-time video images further comprises, in the first machine learning system, identifying individual image features useful for selecting the display state template (see 65  fig. 8 and ¶ 0055 Image processing algorithms are performed (66) based on this scene determination, in combination with pre-stored settings and preferences (69) which were set for the current task (69)) [ by the virtue of performing image processing based on the scene activity, the claim language only requires learning the image data to thereby modify the image, thus equated to processing (analyzing) and modifying image data by the processor (computer) as described in the text of ¶0055]).

Re Claim [35] Antaki , further comprising re-using the identified individual image features in additional machine learning systems (see ¶0059, The current device settings can then be further modified (97) by responding to the eye gesture command. The scene is captured (100) and image processing algorithms are performed based on the new user settings and preferences (101) and the image is presented to the eye (102)).

Re Claim [36], Antaki further discloses, further comprising, prior to the presenting step: evaluating real-time sensor data of the visual aid device with the processor (see step 85fig. 11); and wherein presenting the modified images to the user further comprises presenting the modified images to the user on a display of the visual aid device only if the visual aid device is not being subjected to significant rotation or acceleration (step 92, ¶0058, Both the filtered motion data (e.g., filtered acceleration data) and filtered historical image data (e.g., filtered estimated motion data) are merged (87) and the processor or processors compute an image translation amount in pixels (88), which is further modified by the current magnification setting (93) and then used to offset the image (89) and present it to the eye (90). [ by the virtue of displaying offset image to user, the un intended acceleration of the device is eliminated])
Allowable Subject Matter
5. Claims [23 and 29-33] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all  of the limitations of the base claim and any intervening claims.
6. The following is a statement of reasons for the indication of allowable subject matter:  

 Re Claim [23] none of the prior arts on the record teaches or reasonably suggests: wherein the display state template comprises a wide display state template and wherein applying parameters that accompany the display state template further comprises applying no magnification to the real-time video images.

Re Claim [29] none of the prior arts on the record teaches or reasonably suggests:  after analyzing the at least one of the real-time video images and before applying parameters that accompany the display state template: inputting the selected display state template and current images of the scene into a second machine learning system of the visual aid device; in the second machine learning system, determining if the selected display state template matches a user-preferred display state template for the current images of the scene; and if the selected display state template does not match the user-preferred display state template, the applying the display state template step further comprises applying the user- preferred display state template.
 Claims [30-31] are allowed due to their direct or indirect dependency on claim 29.

Re Claim [32] none of the prior arts on the record teaches or reasonably suggests: further comprising receiving an input from the user to provide an immediate but temporary learning in a third machine learning system of an association between the scene and the applied display state template.
  
  Claim [33] is allowed due to their dependency on claim 32.



Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698